[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                       FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               JULY 30, 2010
                               No. 09-13479                     JOHN LEY
                         ________________________                 CLERK


                     D. C. Docket No. 08-61047-CV-WJZ

MICHELLE JONES,


                                                              Plaintiff-Appellant,

                                     versus

CONNECTICUT GENERAL LIFE INSURANCE COMPANY,
a subsidiary of CIGNA corporation,

                                                             Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                 (July 30, 2010)

Before BLACK, WILSON and MARTIN, Circuit Judges.

PER CURIAM:

     Michelle Jones appeals the denial and termination of long-term disability
benefits by Connecticut General Life Insurance Company (“CIGNA”). In granting

CIGNA’s motion for summary judgment, the district judge, adopting the

magistrate judge’s report and recommendation, found that the denial of long-term

disability benefits was not arbitrary and capricious. The district court concluded

that CIGNA did not ignore any of the medical evidence presented by Jones in her

original claim or in her subsequent appeals to CIGNA. Further, the district court

found that the basis for CIGNA’s decision to deny long-term disability benefits

was not arbitrary and capricious.

       We have carefully reviewed the briefs and the record, and after de novo

review, which included the benefit of oral argument, we find that the district court

properly granted summary judgment to CIGNA. We therefore affirm the judgment

of the district court.



       AFFIRMED.




                                          2